DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-6, 8-14, and 16-20 are presented for examination.

Foreign Priority

Applicant’s petition was granted by the Office and filed 06/16/2020 acknowledging a correction of foreign priority to 04/28/2013 for this application, 15/411,369, a continuation of parent application 14/263,108, which issued as patent 9,589,073 on 03/07/2017.

Double Patenting

A Terminal Disclaimer was filed, approved on 01/14/2020, removing any DP issue regarding the parent patent 9,589,073.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submissions filed on 01/21/2021 have been entered.

Canceled Claims

As to claim 7, it is canceled.
As to claim 15, it is canceled.

Claim Rejections - 35 U.S.C. §103

The following is a quotation of AIA  35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

Claims 1-6, 8-14, and 16-20 are rejected under AIA  35 U.S.C. §103 as being unpatentable over Hull, et al., US 2009/0076996, in view of Michaeli, et al., US 2007/0055664, in further view of Kennis, et al., US 2005/0209876.

	As to claim 1, Hull teaches:
a method for identifying textual phrases of interest in input data,
Hull ¶¶10-12 teaches Mixed media Reality (MMR) Recognition / identification of received input data (includes text character string features at Hull ¶100 and also Hull ¶49)
the method being performed by an apparatus comprising a network interface card (NIC) and a processor,
Hull ¶51 & Fig. 2A teach network components of an input gateway
the method comprising: receiving, by the NIC, communication traffic to be searched for occurrences of a set of patterns in a pattern dictionary,
Hull at Abstract teaches pattern matching and recognition units; Hull ¶¶85-86 and FIGS. 6A-6B teach a single master index table corresponding to the claimed pattern dictionary, where the master index establishes splitting policy by distributing subsets of patterns in the master index to index tables that each correspond to separate and distinct pattern dictionaries]
wherein the received communication traffic comprises communication packets exchanged in a communication network;
Hull ¶11 teaches mobile devices exchanging communication packets (retrieval requests) in a communication network as communication traffic destined for pattern processing [Interpretation note: the terms “communication packets” and “communication network” are not defined expressly in the specification and are interpreted for examination purposes to be any form of digital data transmission. Alternatively, the terms refer to patentably indistinct “intended use.” Recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.” Please see MPEP §707.07(f)].
configuring, by the processor, a data splitter in accordance with an initial splitting configuration policy to assign the received communication traffic to multiple different pattern matching algorithms,
. Based on the usage, the dynamic load balancer 418 provides input to adjust the index tables 412a-412n
in which a first share of packets of the received communication traffic are assigned to a first pattern matching algorithm and a second share of packets of the received communication traffic are assigned to a second pattern matching algorithm;
Hull ¶¶83-85,89-92,96-98; Hull’s dispatcher 402 serves as a component of “a data splitter;” please see also Hull ¶¶2-12 for background and summary of Hull’s disclosure, splitting and routing data traffic for pattern matching/recognition; in a Hull ¶96 (Fig. 6A) embodiment, a plurality of Recognition units are adapted to user profiles; in Hull ¶¶89-92 and Fig. 5, routing to Fig. 6A Recognition units based on load and anticipated recognition time, with metrics collected to adjust future predictions and load; Hull ¶85 teaches data splitting providing shares of data to pattern matching algorithms (“Recognition units”): In yet another embodiment, the dispatcher 402 performs some preliminary analysis of the image query and then selects a Recognition unit 410a-410n best adapted and most likely to be successful at recognizing the image query.
monitoring, by the processor, performance of the first and second pattern matching algorithms by evaluating a predetermined metric for each of the first and second pattern matching algorithms;
Hull ¶79 teaches “monitoring … performance” by the analytics module
Hull ¶¶89-92 and Fig. 5, routing to Fig. 6A (measures difference between actual and predicted Recognition time)
Hull ¶108 teaches predetermined threshold for decision percentages representing a “predetermined metric”
generating, by the processor, for the data splitter, based on the monitored performance, an updated splitting policy configuration that reassigns shares of packets of the received communication traffic among the pattern matching algorithms to dynamically reassign a ratio of traffic splitting among the pattern matching algorithms;
Hull ¶87 discloses index tables that are adjusted based on monitored usage performance to update splitting policy and thereby reassign communication traffic to processing units: Based on the usage, the dynamic load balancer 418 provides input to adjust the index tables 412a-412n
classifiers correspond to Recognition unit and index table pairs (Hull at abstract and ¶11)]; Hull ¶¶130 & Fig. 14; Hull at Abstract: “includes methods for monitoring online performance of a multiple classifier image Recognition system, for classifier selection and comparison”
configuring, by the processor, the data splitter in accordance with the updated splitting policy configuration.
Hull ¶¶119-121 and Fig. 10 (reconfiguration at label 1016);

However, Hull may not teach explicitly all the following limitations as disclosed by Michaeli:
wherein each pattern of the set of patterns comprises one or more textual phrases;
Michaeli ¶¶3-5 teaches patterns of textual keywords (“keywords” are synonymous with “textual phrases” according to the instant specification at ¶¶18-19: “textual phrases are also referred to as keywords or patterns … algorithms for keyword searching … also referred to as pattern matching algorithms”)
executing, by the processor, the first and second pattern matching algorithms to identify occurrences of textual phrases from the set of patterns in the received communication traffic, wherein the execution comprises the first pattern matching algorithm searching within the first share of packetsts for the one or more textual phrases of the set of patterns in the pattern dictionary and comprises the second pattern matching algorithm searching within the second share of packets for the one or more textual phrases of the set of patterns in the pattern dictionary;
Michaeli ¶60 and Fig. 5 teach two or more text pattern matching pipelines sharing input traffic working independently on different text matching algorithms.

It would have been obvious to a person having ordinary skill in the art, having the teachings of Hull and Michaeli before the effective filing date of the claimed invention, to combine their processing methods because the references are so related that the appearance of features shown in one would suggest the application of those features to the other to a designer skilled in the art, and the elements can be combined according to known methods to yield predictable results without any change in their respective functions. Each reference teaches pattern recognition and load balancing, but they emphasize different media. Hull emphasizes images. Michaeli emphasizes text.
One would have been motivated to combine features from the references to build a more fully featured pattern matching system, generally, and specifically a skilled person would modify Hull with Michaeli for efficiency improvements because Michaeli’s methods “may be particularly useful in certain in computer and communications systems, such as for, but not limited to, the processing of packets … [to] meet the needs of certain applications, especially some high-speed applications” (Michaeli ¶¶4-5).

Also, Hull may not teach explicitly all the following limitations as disclosed by Kennis:
and generating, by the processor, an alert upon the first or the second pattern matching algorithm detecting one of the one or more textual phrases of the set of patterns in one of the packets of received communication traffic exchanged in the communication network.
Kennis ¶¶24,335 teach alerts when an algorithm detects patterns of data traffic that indicates exceptions to enterprise policy; please see also Kennis ¶119 for related definitions.

It would have been obvious to a person having ordinary skill in the art, having the teachings of Hull and Kennis before the effective filing date of the claimed invention, to combine their processing methods because the references are so related that the appearance of features shown in one would suggest the application of those features to the other to a designer skilled in the art, and the elements can be combined according to known methods to yield predictable results without any change in their respective functions. Each reference teaches pattern recognition for complementary purposes. Hull emphasizes retrieval. Kennis emphasizes security.
One would have been motivated to combine features from the references to build a more fully featured pattern matching system with greater commercial value in enterprise environments. A skilled person would modify Hull with Kennis for securing the retrieval of enterprise data “an acceptable transaction integrity monitoring system should act as the ultimate layer of security from outsiders who penetrate the network as authorized users.” (Kennis ¶13).

	As to claim 2, the combination of Hull and Michaeli teaches the method according to claim 1. Hull further teaches wherein evaluating the predefined metric comprises assessing a performance measure of the pattern matching algorithms.
The classifier set performance analysis compares the selected classifier set and its performance data with the fixed classifier set and its performance data. The classifier set performance analysis computes a distance measure between the respective performances of two classifier sets on the same set of image queries, Hull ¶111 [fixed classifier set and its performance data constitutes a “predefined metric”]

	As to claim 3, the combination of Hull and Michaeli teaches the method according to claim 1. Hull further teaches wherein evaluating the predefined metric comprises assessing a characteristic of the received communication traffic.
blurriness:” vector calculator 804 computes quality feature vectors from the image to measure its content and distortion, such as its blurriness.

	As to claim 4, the combination of Hull and Michaeli teaches the method according to claim 1. Michaeli further teaches wherein assigning the received communication traffic comprises applying each of the pattern matching algorithms to search a respective subset of the received communication traffic for the occurrences of all the patterns.
One embodiment includes multiple regular expression matching stages connected together in a pipeline manner. Each of these regular expression matching stages corresponds to a different portion of the regular expression, Michaeli ¶26; please see also Michaeli ¶60 and Fig. 5

	As to claim 5, the combination of Hull and Michaeli teaches the method according to claim 4. Hull further teaches wherein reassigning the received communication traffic comprises reassigning a portion of the input communication traffic from the first pattern matching algorithm to the second pattern matching algorithm.
Hull ¶¶119-121 and Fig. 10 (reassignment at label 1016); From the classifier set performance analysis on the classifier sets, the resulting best classifier set for the interval is compared to the classifier set for the previous interval to determine whether a change in classifier sets should be made, Hull ¶¶121,112 [classifiers correspond to Recognition unit and index table pairs (Hull ¶11)]

	As to claim 6, the combination of Hull and Michaeli teaches the method according to claim 1. Hull further teaches wherein assigning the received communication traffic comprises defining one of the pattern matching algorithms as a primary algorithm and assigning a majority of the received communication traffic to the primary algorithm, and wherein reassigning the received communication traffic comprises redefining another of the pattern matching algorithms to serve as the primary algorithm and shifting the majority of the input communication traffic to the redefined primary algorithm.
For example, based on usage measured by the dynamic load balancer 418 for the prior day, expected usage can be predicted and the working index tables 412a-n of the acquisition unit 406 loaded with content appropriately … The method then determines (or selects) 1306 a best performing classifier set for the minimum subinterval, Hull ¶¶122-123,128 [load balancing shifting based on expected usage]

	As to claim 8, the combination of Hull and Michaeli teaches the method according to claim 1. Hull further teaches wherein evaluating the metric comprises evaluating at least one metric type selected from a group of types consisting of:
a volume of the received communication traffic processed by a given pattern matching algorithm per unit time;
For example, based on usage measured by the dynamic load balancer 418 for the prior day, expected usage can be predicted and the working index tables 412a-n of the acquisition unit 406 loaded with content appropriately, Hull ¶¶122-123 [load balancing shifting based on expected usage]
a memory size occupied by the pattern dictionary; and the memory size used for maintaining state machines of respective flows of the received communication traffic.

	As to claim 9, it is rejected on the same grounds as claim 1.
	As to claim 10, it is rejected on the same grounds as claim 2.
	As to claim 11, it is rejected on the same grounds as claim 3.
	As to claim 12, it is rejected on the same grounds as claim 4.
	As to claim 13, it is rejected on the same grounds as claim 5.
	As to claim 14, it is rejected on the same grounds as claim 6.

	As to claim 16, it is rejected on the same grounds as claim 8.

	As to claim 17, it is rejected on the same grounds as claim 1.
	As to claim 18, it is rejected on the same grounds as claim 4.
	As to claim 19, it is rejected on the same grounds as claim 5.
	As to claim 20, it is rejected on the same grounds as claim 8.

Response to Arguments

Response to Arguments - Claim Rejections - 35 USC § 103

	REMARKS ARGUE, pp. 9-10: “I. Hull nor Michaeli do not teach generating an alert upon detecting a textural phrase in a packet of received communication traffic exchanged in a communication network.”

RESPONSE: Argument is moot in view of the new grounds of rejection including the Kennis reference.

REMARKS ARGUE, pp. 10-11: “II. Hull nor Michaeli do not teach generating an updated splitting policy for a data splitter that reassigns shares of packets of received communication traffic for dynamically reassigning a ratio of traffic splitting among pattern matching algorithms, as claimed.”

RESPONSE: The examiner respectfully disagrees with the applicant’s analysis. 

However, in this application, disagreement seems to stem from differences not only in reference lexicography but also in significant differences in scope between the application and the references, especially Hull. 

So for this application, to arrive at a mutual understanding, the examiner highly recommends the applicant request a phone interview at the earliest convenience. 

Question-and-answer conversation should permit more effective review of structures in the drawings and the functional language of the disclosures. Such education will expedite and resolve prosecution more quickly than written debate given the gaps in understanding. 

Meanwhile, following is the examiner’s response directed to the Remarks: 

Hull incorporates the claimed data splitter as a subcomponent of an image query system. The claimed structures and functions are found in Hull, except as noted in secondary references, but under different names.

Hull’s data splitting is disclosed amidst a larger system with more intricately detailed explanation of the image pattern recognition. The claims recite text pattern matching. A person having ordinary skill in the art of image pattern recognition would find the claimed text pattern matching to be a simpler case fully encompassed by Hull’s disclosure.

Dynamic load balancing is plainly taught by Hull, as mapped above, measuring data communication throughput of respective pattern matching algorithms, then shifting ratio of traffic between recognition units for optimum efficiency. 

The pattern matching algorithms in the specification at Fig. 2 operate on a computer processor that corresponds to the recognition units of Hull Fig. 4A, where processing software in Hull’s recognition units obtains splitting policy based on a master index table 416 that distributes patterns to separate individual index tables that each correspond to separate pattern matching algorithms. 
	
REMARKS ARGUE, p. 11: The patentability of corresponding dependent claims depends at least on the patentability of independent claims.

RESPONSE: The dependent claims are likewise rejected based on their dependence and their disclosure in prior art.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Edward Jacobs whose telephone number is 571-272-3856. The examiner can normally be reached on Monday - Friday, 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Mariela Reyes, can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Edward Jacobs/
Examiner, Art Unit 2159
/Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159